U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17F-2 CERTIFICATE OF ACCOUNTING OF SECURITIES AND SIMILAR INVESTMENTS IN THE CUSTODY OF MANAGEMENT INVESTMENT COMPANIES PURSUANT TO RULE N-17F-2 1. Investment Company Act File Number: Date Examination completed: 811 -08788 March 8, 2013 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO 3. Exact name of investment company as specified in registration statement: Templeton Russia and East European Fund, Inc. 4. Address of principal executive office: (number, street, city, state, zip code) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 [PWC LOGO] Report of Independent Registered Public Accounting Firm To the Board of Trustees of Franklin Templeton Limited Duration Income Trust Templeton Global Investment Trust Franklin Real Estate Securities Trust Franklin Strategic Series Franklin High Income Trust Franklin Money Fund Franklin Templeton Money Fund Trust Institutional Fiduciary Trust Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin Universal Trust Templeton China World Fund Templeton Emerging Markets Fund Templeton Emerging Markets Income Fund Templeton Global Income Fund Templeton Income Trust Franklin Custodian Funds Franklin Strategic Mortgage Portfolio Franklin Investors Securities Trust Franklin Templeton Global Trust Franklin Templeton International Trust Franklin Value Investors Trust Templeton Developing Markets Trust Franklin Templeton Fund Allocator Series Franklin Templeton Variable Insurance Products Trust Templeton Institutional Funds and the Board of Directors of Templeton Russia and East European Fund, Inc. Templeton Dragon Fund, Inc. PricewaterhouseCoopers LLP, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (646) 471 8320, www.pwc.com/us We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the funds (see Attachment I), (hereafter referred to as the Funds) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (the Act) as of December 31, 2012. Management is responsible for the Funds' compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds' compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds' compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of December 31, 2012 and with respect to agreement of security purchases and sales, for the periods indicated in Attachment I:  Without prior notice to management, confirmation of all securities held by Franklin Templeton Investors Services, Inc., transfer agent, as they pertain to the security positions owned by the Funds and held in book entry form.  Reconciliation of such security positions to the books and records of the Funds.  Agreement of 100 security purchases and 100 security sales, since our last report, from the books and records of the Funds to the records of the transfer agent. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds' compliance with specified requirements. In our opinion, management's assertion that the Funds were in compliance with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of December 31, 2012 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of, management, the Board of Trustees and Board of Directors and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/PRICEWATERHOUSECOOPERS, LLP PricewaterhouseCoopers, LLP March 8, 2013 Attachment I Fund Period Franklin Templeton Limited Duration Income Trust August 1, 2012-December 31, 2012 Templeton Global Investment Trust: Templeton BRIC Fund August 1, 2012-December 31, 2012 Templeton Emerging Markets Balanced Fund August 1, 2012-December 31, 2012 Templeton Emerging Markets Small Cap Fund August 1, 2012-December 31, 2012 Templeton Frontier Markets Fund August 1, 2012-December 31, 2012 Templeton Global Balanced Fund August 1, 2012-December 31, 2012 Templeton Russia and East European Fund, Inc. August 1, 2012-December 31, 2012 Franklin Real Estate Securities Trust: Franklin Real Estate Securities Fund August 1, 2012-December 31, 2012 Franklin Strategic Series: Franklin Biotechnology Discovery Fund August 1, 2012-December 31, 2012 Franklin Flex Cap Growth Fund August 1, 2012-December 31, 2012 Franklin Focused Core Equity Fund August 1, 2012-December 31, 2012 Franklin Growth Opportunities Fund August 1, 2012-December 31, 2012 Franklin Natural Resources Fund August 1, 2012-December 31, 2012 Franklin Small Cap Growth Fund August 1, 2012-December 31, 2012 Franklin Small-Mid Cap Growth Fund August 1, 2012-December 31, 2012 Franklin Strategic Income Fund August 1, 2012-December 31, 2012 Franklin High Income Trust: Franklin High Income Fund August 1, 2012-December 31, 2012 Franklin Money Fund August 1, 2012-December 31, 2012 Franklin Templeton Money Fund Trust: Franklin Templeton Money Fund August 1, 2012-December 31, 2012 Institutional Fiduciary Trust: Money Market Portfolio August 1, 2012-December 31, 2012 Franklin Global Trust: Franklin International Growth Fund August 1, 2012-December 31, 2012 Franklin Large Cap Equity Fund August 1, 2012-December 31, 2012 Franklin Templeton Emerging Market Debt Opportunities Fund August 1, 2012-December 31, 2012 Franklin Gold and Precious Metals Fund August 1, 2012-December 31, 2012 Franklin Universal Trust August 1, 2012-December 31, 2012 Templeton China World Fund August 1, 2012-December 31, 2012 Attachment I Templeton Emerging Markets Fund August 1, 2012-December 31, 2012 Templeton Emerging Markets Income Fund August 1, 2012-December 31, 2012 Templeton Global Income Fund August 1, 2012-December 31, 2012 Templeton Income Trust: Templeton Global Bond Fund August 1, 2012-December 31, 2012 Templeton Global Total Return Fund August 1, 2012-December 31, 2012 Templeton International Bond Fund August 1, 2012-December 31, 2012 Franklin Custodian Funds: Franklin DynaTech Fund August 1, 2012-December 31, 2012 Franklin Growth Fund August 1, 2012-December 31, 2012 Franklin Income Fund August 1, 2012-December 31, 2012 Franklin U.S. Government Securities Fund August 1, 2012-December 31, 2012 Franklin Utilities Fund August 1, 2012-December 31, 2012 Franklin Strategic Mortgage Portfolio August 1, 2012-December 31, 2012 Franklin Investors Securities Trust: Franklin Adjustable U.S. Government Securities Fund August 1, 2012-December 31, 2012 Franklin Balanced Fund August 1, 2012-December 31, 2012 Franklin Convertible Securities Fund August 1, 2012-December 31, 2012 Franklin Equity Income Fund August 1, 2012-December 31, 2012 Franklin Floating Rate Daily Access Fund August 1, 2012-December 31, 2012 Franklin Limited Maturity U.S. Government Securities Fund August 1, 2012-December 31, 2012 Franklin Low Duration Total Return Fund August 1, 2012-December 31, 2012 Franklin Total Return Fund August 1, 2012-December 31, 2012 Franklin Templeton Global Trust: Franklin Templeton Hard Currency August 1, 2012-December 31, 2012 Franklin Templeton International Trust: Franklin India Growth Fund August 1, 2012-December 31, 2012 Franklin Templeton Global Allocation Fund August 1, 2012-December 31, 2012 Franklin World Perspectives Fund August 1, 2012-December 31, 2012 Franklin Value Investors Trust: Franklin All Cap Value Fund August 1, 2012-December 31, 2012 Franklin Balance Sheet Investment Fund August 1, 2012-December 31, 2012 Franklin Large Cap Value Fund August 1, 2012-December 31, 2012 Franklin MicroCap Value Fund August 1, 2012-December 31, 2012 Franklin MidCap Value Fund August 1, 2012-December 31, 2012 Franklin Small Cap Value Fund August 1, 2012-December 31, 2012 Templeton Developing Markets Trust August 1, 2012-December 31, 2012 Attachment I Franklin Templeton Fund Allocator Series: Franklin Templeton 2015 Retirement Target Fund August 1, 2012-December 31, 2012 Franklin Templeton 2025 Retirement Target Fund August 1, 2012-December 31, 2012 Franklin Templeton 2035 Retirement Target Fund August 1, 2012-December 31, 2012 Franklin Templeton 2045 Retirement Target Fund August 1, 2012-December 31, 2012 Franklin Templeton Conservative Allocation Fund August 1, 2012-December 31, 2012 Franklin Templeton Corefolio Allocation Fund August 1, 2012-December 31, 2012 Franklin Templeton Founding Funds Allocation Fund August 1, 2012-December 31, 2012 Franklin Templeton Growth Allocation Fund August 1, 2012-December 31, 2012 Franklin Templeton Moderate Allocation Fund August 1, 2012-December 31, 2012 Franklin Templeton Multi-Asset Real Return Fund August 1, 2012-December 31, 2012 Franklin Templeton Variable Insurance Products Trust: Franklin Flex Cap Growth Securities Fund August 1, 2012-December 31, 2012 Franklin Large Cap Value Securities Fund August 1, 2012-December 31, 2012 Franklin Rising Dividends Securities Fund August 1, 2012-December 31, 2012 Franklin Small Cap Value Securities Fund August 1, 2012-December 31, 2012 Franklin Small-Mid Cap Growth Securities August 1, 2012-December 31, 2012 Franklin Strategic Income Securities Fund August 1, 2012-December 31, 2012 Franklin Templeton VIP Founding Funds Allocation Fund August 1, 2012-December 31, 2012 Templeton Developing Markets Securities Fund August 1, 2012-December 31, 2012 Templeton Foreign Securities Fund August 1, 2012-December 31, 2012 Templeton Dragon Fund, Inc. August 1, 2012-December 31, 2012 Templeton Institutional Funds: Foreign Equity Series August 1, 2012-December 31, 2012 Emerging Markets Series August 1, 2012-December 31, 2012
